Title: From George Washington to John Jay, 24 July 1779
From: Washington, George
To: Jay, John


        
          Sir,
          Head Quarters West Point 24th of July 1779
        
        Since the letter which I had the honor of writing you the 20th instant, I have received your Excellency’s of the 15th and shall pay due attention to the contents.
        After two or three landings and reimbarkations, the enemy on the morning of the 21st seem to have repossessed Stoney Point in earnest and have been since fortifying with great industry. We have received intelligence of a very considerable embarkation near Tarry-town. General Clinton is said to command in person, the troops, and Sr George Collier, the fleet—The shipping fell down the River on the afternoon of the 22d We have no other intimation of the design than the mere report of deserters, who say that Baltimore was rumoured among themselves as the place of destination. General Glover stationed at Ridgefield writes me that on the evening of the 21st, forty sail of vessels, four of which appeared to be large ships, passed by Norwalk, steering an Eastern course. Time alone must develope the objects of these different movements—I have the honor to be With the greatest respect & esteem Sir Your most Obed. servt
        
          Go: Washington
        
      